Citation Nr: 0628806	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to 
service-connected lumbosacral sprain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and was remanded for further evidentiary development in 
May 1998 and August 2004.     


FINDING OF FACT

Depression is not shown to be etiologically related to active 
service; nor is it proximately due to, or the result of, 
service-connected lumbosacral sprain.    


CONCLUSION OF LAW

The criteria for service connection for depression are not 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One criterion for service connection is present manifestation 
of a claimed disability.  The record reflects a diagnosis of 
depression.  38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  As will be explained below, the claim 
ultimately fails because depression is not shown to have been 
(1) incurred in active service (see 38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. § 3.303); or (2) caused by service-
connected lumbosacral sprain (38 C.F.R. § 3.310(a)).  In 
other words, service connection is not found based on direct-
causation or secondary-causation bases.    

The veteran's service medical records reflect a report, as 
documented in the entrance examination report, of having, or 
having had, depression, but a clinician determined that it 
would not disqualify him from service.  Other relevant, or 
possibly relevant, information in the service medical 
records, dated in 1979,  include reports of fatigue and 
headaches attributed to stress, and impression of depression 
with somatization based on that report.  In November 1982, 
the veteran reported domestic disputes, and was diagnosed 
with domestic discord and "rule out" personality disorder.  
A December 1984 record documents a conclusion that there is 
no evidence of depression, anxiety, or psychosis.  An October 
1985 mental health examination report, conducted after a 
positive drug test, did not result in a psychiatric 
diagnosis.  A November 1985 medical evaluation report 
includes the opinion that the veteran's "emotional issues 
are more important in eval."  

Consistent with the veteran's report that he had psychiatric 
treatment in service (see RO hearing transcript), the Board 
ordered that the RO conduct further development to obtain any 
additional service medical records.  The additional service 
medical records obtained did not reflect psychiatric 
treatment.

Based on the above history, the record does not support a 
conclusion that depression was manifested at the time of 
discharge.  The impression of depression with somatization 
was some six years before discharge, and subsequent service 
medical records would tend to support a conclusion that the 
veteran had emotional problems, but not clinically diagnosed 
depression.  No service medical record indicates that the 
1979 impression was of a chronic nature; the lack of 
subsequent diagnosis of depression would tend to indicate 
that is not the case.    

The veteran himself does not pursue this claim on a 
contention that depression was initially manifested in 
service.  Rather, he contends that depression resulted due to 
the severity of lumbosacral sprain.  38 C.F.R. § 3.310(a) 
(service connection may be granted for a disability 
proximately due to, or the result of, a service-connected 
disease or injury); Allen v. Brown, 7 Vet. App. 439 (1995) 
(in secondary service connection, compensation is awarded for 
the degree of disability - but only that degree - over and 
above the degree of disability existing pre-aggravation).  
Whether etiological, or cause-effect, link between any 
service-connected disability and a nonservice-connected 
disability is found is an issue in the province of medical 
professionals qualified to opine thereon through appropriate 
education, training, or other specialized knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  
Where the issue involves medical causation, competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).   

Service connection was granted for lumbosacral sprain in an 
April 1986 rating decision, and an initial 10 percent rating 
was in effect from December 24, 1985.  The grant of service 
connection was based on history of a late 1985 in-service 
report of back pain while moving washing machines during a 
military detail.  The record amply demonstrates that, in mid-
1992, the veteran fell at home and injured his lower back.  
The accident apparently was significant, as the record 
indicates he had fractured multiple lumbosacral spine 
segments.  Clinical records dated in 1992, after the back 
injury at home, appear to be the earliest evidence of 
diagnosis of depression.  In early 1993, the veteran filed 
his original claim of entitlement to service connection for a 
psychiatric disability, then claimed as a "nervous 
condition."  That claim was denied in January 1994, and this 
appeal stems from that denial.  In a May 1998 decision, the 
Board granted a 20 percent rating for lumbosacral sprain; the 
RO assigned an effective date of July 8, 1993 for the 20 
percent rating, as reflected in the May 1998 rating decision.  
Also pertinent is that the 20 percent rating presently in 
effect is strictly for lumbosacral sprain, not including 
lumbar degenerative disc disease.  Service connection was 
denied for degenerative disc disease in the L4-5 spine, 
claimed as secondary to lumbosacral sprain.  See May 1998 
rating decision.  

Clinical records documenting treatment for chronic back pain 
are voluminous and the vast majority of such records are 
associated with treatment after the 1992 injury.  Those that 
discuss complaints of back pain and psychiatric or emotional 
symptoms (depression; anger; frustration and worry about loss 
of employment due to chronic back pain and resulting 
financial difficulty) together are all dated after the mid-
1992 post-service back injury.  See, e.g., DeKalb County 
Board of Health (Clifton Spring) medical records dated in 
November 1992, diagnosing the veteran with arthritis in the 
lower vertebrae and noting that the veteran is depressed due 
to chronic back pain that impedes sleep and resulted in the 
loss of employment.  Such evidence is contrary to the 
veteran's contentions, all made after he filed his initial, 
1993 "nervous condition" service connection claim, that he 
had had experienced depression as long ago as during active 
duty.  Also, even though service connection was in effect for 
lumbosacral sprain for nearly seven years before the veteran 
suffered the 1992 back injury, it is highly relevant that the 
"nervous condition" claim was not filed until after the 
1992 injury.  Clinical records documenting treatment for 
depression, too, are all dated after the date of the injury.  

In essence, the issue on which this case turns is not whether 
the veteran is now depressed due to chronic back disability 
and the adverse impact that problem has on his life in terms 
of lack of employment prospects and lower quality of life due 
to chronic pain.  The totality of the evidence indicates that 
that is the case.  (Also, while not squarely relevant on the 
issue on appeal, the veteran reported another accident - he 
had a "crushing" left knee injury in a "hit and run" car 
accident - several years ago, which apparently has compounded 
chronic pain and about which he expressed significant 
frustration.  See VA clinical records.)  But, the claim fails 
because the depression is attributable to intercurrent back 
injury in 1992, not due to service-connected lumbosacral 
sprain.  On this issue, a February 2004 VA medical 
examination report and addenda thereto, quoted in pertinent 
part below, are highly negative, viewed collectively:    

[The veteran] does experience some symptoms of 
a major depressive episode but full criteria 
for a major depressive disorder are not met 
currently.  He describes he had depressed mood 
for 3 years before he joined the service.  Some 
of his symptoms are overlapping with these 
caused or related to the chronic pain . . . He 
has some vocational and health issues that have 
increased his symptoms.  His health problems as 
well as depressive symptoms would cause some 
reduced productivity and some interference in 
his ability to interact effectively and work 
efficiently.  It is at least as likely as not 
that his depressive symptoms might be increased 
or aggravated by his health problems.  Given 
the overlapping and interacting symptoms among 
his depressive symptoms and the symptoms caused 
by his back problem and chronic pain, it is 
very difficult for me to decide the relative 
degree of impairment in social and occupational 
functioning that is attributable to major 
depressive disorder alone.  [February 2004 
examination report]
   
In a November 2005 addendum, the examiner clarified that, 
although the veteran reported pre-existing depression, the 
record does not demonstrate that criteria for major 
depressive disorder were met during service, or that the 
disorder pre-existed service.  The examiner also noted 
history of 1992 back injury and subsequent treatment, and 
concluded that it is at least as likely as not that 
depression is due to the 1992 back injury.  In a February 
2006 addendum, the examiner addressed in more detail 
pertinent history, including the veteran's own report that he 
had to resign his job as a computer data-entry clerk due to 
worsening back pain after the 1992 injury, and again 
concluded that depression is at least as likely as not due to 
that injury.      
          
In sum, the evidence indicates that the veteran did not have 
a definite clinical diagnosis of depression before service, 
nor that depression was manifested during service.  Rather, 
the record indicates he had some depressed mood and emotional 
difficulty due to personal problems, but no diagnosis of 
depression during service.  As explained earlier, the 
clinical records documenting diagnosis and treatment for 
depression are dated after the 1992 accident, and the 
examiner's conclusion that the causes of depression are the 
1992 back injury and associated chronic pain is consistent 
with the record.  No clinical evidence suggests, to the 
extent the veteran reported pre-existing depression, that it 
was worsened in service. 

Finally, the veteran does not claim that he has, and the 
record does not show, that he has a psychiatric disorder 
encompassed within the category of "psychoses."  Thus, VA 
regulations governing presumptive service connection for 
psychosis (see 38 C.F.R. §§ 3.307, 3.309(a)) do not apply.  
   
As the preponderance of the evidence is against the claim, 
the Board does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appeal arises from a 1994 rating decision for which 
appeal was perfected that year, long before enactment of the 
law that requires the notice discussed above, and, as such, 
there is no basis to argue procedural defect in terms of lack 
of notice itself or as to timing of any notice before the 
enactment of such law.  Rather, the issue is whether the 
veteran was given proper notice during appeal.  See 
Pelegrini, at p. 120.

VA sent the veteran three letters during the appeal (July 
2003, August 2004, and March 2005).  They, together, 
explained the criteria governing service connection, 
including what is meant by secondary service connection, and 
that, if the veteran identifies the sources of pertinent 
evidence, then VA would assist him in obtaining records 
therefrom.  He was told that the responsibility to 
substantiate the claim ultimately lies with him.  He also was 
told that he could submit any pertinent evidence in his 
possession.  Citation of 38 C.F.R. § 3.159 in the 
Supplemental Statements of the Case (SSOCs) reinforced notice 
of the fourth element.  Thus, the Board finds that full, 
content-complying notice was given during appeal.  Even as of 
March 2006, when the last SSOC was issued, before which time 
full notice was supplied, the veteran did not thereafter 
argue that VA failed to comply with notice requirements, or 
claim that additional evidence needed for full and fair 
adjudication of the claim exists.  Therefore, it finds no 
prejudicial error as to the timing of notice.  See Pelegrini 
v. Principi.  

Also, here, there is no issue as to "veteran" status or 
diagnosis of the claimed disability.  With a denial, there is 
no prejudice as to any lack of notice on how degree of 
disability is evaluated, or as to effective date of any 
determination on degree of disability or of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, C&P examination findings 
appropriate to the claim, the veteran's written statements, 
RO hearing testimony, Social Security Administration records, 
and prior claims adjudication history.  Despite appropriate 
notice during appeal, to include notice that evidence of 
nexus between present depression and active duty or a 
service-connected disability is needed, the veteran has not 
identified sources of missing evidence.  

Further, the Board directed in August 2004 that the RO obtain 
clarification on whether the veteran desires a Board hearing.  
The record does not document explicit communication from the 
veteran or his representative as to whether a Board hearing 
is desired.  However, they were on notice based on the remand 
order that the veteran could communicate with VA if he 
desires a Board hearing.  He did not do so.  Also, the 
representative's June 2006 statement submitted in lieu of VA 
Form 646 strongly indicates that the veteran does not desire 
a Board hearing.  That statement is in the form of a check-
off list of various possible bases, including lack of a Board 
hearing, if requested, for why certification to the Board 
would be premature.  In that document, the representative 
indicated that the "March 1, 2004" examination report 
(apparently referring to the February 2004 examination 
report) did not address the issue of secondary service 
connection, and that a decision is cannot be made without 
resolution of that issue.  The Board has discussed the 
addenda to the February 2004 VA examination report above; it 
has determined that they, viewed along with the 2004 
examination report, provide adequate evidentiary bases to 
decide this claim.  Based on all of the foregoing, the Board 
concludes that VA's duty to assist was met.


ORDER

Service connection for depression is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


